KNIGHT, District Judge.
Rule 58 of the Federal Rules of Practice, 28 U.S.C.A. following section 723c, provides that judgment upon a verdict shall be entered forthwith, unless the court otherwise directs. Verdict was for the plaintiff herein. By consent given before the rendition of the verdict, each counsel reserved the right to make any motion pertaining thereto to á time to be fixed by the court. The clerk made no entry of any judgment on the return of the verdict and none has been entered. The record shows simply the return of the jury. Both counsel were not present when the verdict was rendered. Under these circumstances we are in the same position as though on the return of the verdict the defendant moved for a stay of the entry of judgment, as he now moves. In view of the fact that the' court reserved decision on defendant’s motion for a dismissal made at the close of the evidence and that he is now moving for a new trial, it seems fair to withhold entry of judgment till disposition of these motions. The financial responsibility of the defendant is not questioned, and the plaintiff can not be prejudiced by such motions. He has urged as a reason why he may be prejudiced that some question might arise as to the time of the running of interest as against the judgment. The New York Civil Practice Act, Section 480, provides that interest is to be computed from the time when the verdict was rendered. That practice obtains in the Federal Courts.